Title: To Benjamin Franklin from Francis Hopkinson, 10 July 1780
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Friend.
Philada. July 10th. 1780
I did myself the Pleasure of writing to you pr. Mr. Carmichael; since which, I have not heard from you in Return, but flatter myself there may be a Letter on the Way. Come when it may, it will be truly acceptable.— Since your Departure my chief Pleasure is in conversing with Mr. Rittenhouse on Philosophical Subjects. This Gratification, however, I but seldom enjoy. Both he & myself are so closely engaged in public Business as to leave little Time for those agreeable Enquiries.— He is certainly a very able, friendly & communicative Philosopher— He is an Honour to his Country as a Man & as a Man of Science—I am sure you will join me in this Opinion.— As to Politics & News I trouble you not with them—you have enough on those Subjects from all Quarters.— I only say we [torn: go?] on—ever keeping in View the main & ultimate [torn: object?] vizt. Liberty & Independence to the rising Generation— But I will not enter into so large a Field. I only wish the Continuance of your Friendship & Esteem, which I shall always endeavour to deserve.
Being my dear Sir with all affection & Regard.— Your Friend & humble servt
Fras Hopkinson
Honble Dr. Franklin
 
Addressed: Honourable / Dr. Franklin / favourd by Hon[le.] Mr. Searle
Endorsed: F. Hopkinson Letter of Friendship
